Citation Nr: 1021090	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-28 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of 
appendicitis, to include appendectomy scars.

2.  Entitlement to service connection for pneumonia or 
residuals thereof.

3.  Entitlement to service connection for a respiratory 
disorder other than pneumonia, to include a disorder caused 
by a blood clot, to include as secondary to appendicitis 
residuals.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 
1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The Board notes that the Veteran is claiming entitlement to 
service connection for a lung disorder secondary to a blood 
clot, and not entitlement to service connection for a 
separate cardiovascular disorder.  The RO treated this claim 
as two separate issues.  In light of the appellant's 
assertion, the issues are as stated on the title page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  There is no competent or credible evidence linking the 
appellant's active duty service with any post-service 
residuals of appendicitis, to include appendectomy scars.

2.  The competent medical evidence preponderates against 
finding that the claimant currently has chronic pneumonia or 
residuals thereof.

3.  The competent medical evidence preponderates against 
finding that the Veteran currently has residuals of pulmonary 
embolism or any other respiratory disorder caused by blood 
clots.

4.  The Veteran is not service connected for blood clots.


CONCLUSIONS OF LAW

1.  Chronic residuals of appendicitis, to include 
appendectomy scars, were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  Pneumonia or chronic residuals thereof were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

3.  A pulmonary embolism or any other respiratory disorder 
caused by blood clots was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have 
been met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in May, July, and September 2005 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  He was informed in the July 2007 
statement of the case how effective dates and disability 
ratings are assigned.  The claim was readjudicated in April 
2008. 

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible, and, as 
warranted by law, afforded a VA examination.  The Veteran 
submitted recent private treatment records.  As to private 
treatment records immediately after his active service, the 
appellant and his representative testified that such records 
were not available because hospitals did not keep those 
records that long.  Hearing transcript, pages 21, 27-29.

Service treatment records were not found and are presumably 
missing.  There are no Office of the Surgeon General reports 
either.  The RO advised the Veteran of the missing service 
treatment records in July and September 2005 correspondence 
and an October 2005 report of contact.  In the July and 
September 2005 correspondence, the RO told the appellant that 
he should submit documents that relate his alleged 
disabilities to service.  VA has a heightened duty to assist 
the Veteran in developing his claim since the records may 
have been lost or destroyed by fire.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  The case law does not, however, lower 
the legal standard for proving a claim for service connection 
but, rather, increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  Russo v. Brown, 9 Vet.. App. 46, 
51 (1996).

VA did not provide the Veteran with an examination as to the 
claims of entitlement to service connection for pneumonia, 
appendicitis residuals, and a respiratory disorder other than 
pneumonia.  The Board finds that an examination was not 
necessary to decide the merits of these claims.  Under the 
VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).
 
Admittedly, the threshold to trigger the duty to provide an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Here, however, the evidence of record is 
sufficient to decide these claims.  

The Veteran's private treatment records do not reveal a 
diagnosis of current chronic pneumonia or residuals thereof, 
residuals of a pulmonary embolism, or any other respiratory 
disorder caused by blood clots.  The claimant has not 
submitted or identified competent medical evidence showing a 
current diagnosis of those disorders.  Moreover, neither the 
competent medical evidence of record, nor the appellant's 
private treatment records show that any residuals of 
appendicitis, to include appendectomy scars, are related to 
active service.  Thus, there is no requirement that VA 
provide an compensation examination or obtain an opinion.  

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.

Governing law and regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a nonservice-connected disability which is 
aggravated by a service connected disability.  In such an 
instance, a veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997).

To be present as a current disability, the claimed condition 
must be present at the time of the claim for benefits, as 
opposed to sometime in the distant past.  Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that 
there be a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability 
subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).

Analysis

Entitlement to service connection for residuals of 
appendicitis, to include appendectomy scars.

In his November 2004 claim, the appellant reported that he 
had attacks of appendicitis in 1953, and that he ultimately 
underwent an appendectomy at a private hospital in 1954.  
November and December 2009 records from the Sky Lakes Medical 
Center show a history of a remote appendectomy.  The Veteran 
and his spouse testified that he has an appendectomy scar.  
Transcript, pages 12-15.  

The Board has reviewed all of the evidence of record, to 
include treatment records from the Sky Lakes Medical Center 
dated in 2007 and 2009.  Significantly, the post-service 
treatment records do not include any medical opinion linking 
residuals of appendicitis, to include an appendectomy scar, 
to service.  Rather, the only evidence linking the disorder 
to service are the statements and testimony of the Veteran 
and his spouse.  Appendicitis is a disorder for which lay 
evidence of etiology is not competent nexus evidence.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While 
the appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., the presence of a scar and 
abdominal pain, the Veteran admits that the surgical scar was 
due to postservice surgery, and he is not competent to offer 
a medical opinion linking the need for postservice surgery to 
events that purportedly occurred in-service.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  

There is competent evidence that the Veteran has residuals of 
appendicitis, to include an appendectomy scar; however, 
without competent evidence linking the disorder to service, 
the benefit sought on appeal cannot be granted.  

The claim is denied.

Entitlement to service connection for pneumonia or residuals 
thereof, and for a respiratory disorder other than pneumonia, 
to include a disorder caused by a blood clot, to include 
secondary to an appendectomy.

The Veteran contends that he had pneumonia in service and has 
had recurring bouts of pneumonia since then, to include as 
recently as late 2009.  In his November 2004 claim, he also 
asserts that he was hospitalized in 1954 for a respiratory 
disorder caused by a blood clot, which was secondary to the 
post-service appendectomy.

The Board has reviewed all of the evidence of record, to 
include the treatment records from the Sky Lakes Medical 
Center dated in 2007 and 2009.  These records, including the 
late 2009 ones, do not show that the Veteran currently has, 
or has had pneumonia or residuals thereof, or another 
respiratory disorder, to include a disorder caused by a blood 
clot, since he filed his claim in November 2004.  The private 
treatment records note a history of a pulmonary embolism in 
the appellant's twenties after an appendectomy.  The Board 
notes, however, that the Veteran is not service connected for 
residuals of an appendectomy, and the records do not reflect 
that the appellant now has residuals of any pulmonary 
embolism.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a disability when (1) a lay person is competent 
to identify the medical disability, (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at that time supports a later 
diagnosis by a medical professional.  Jandreau.  

Pneumonia and a pulmonary embolism are not disorders for 
which lay evidence addressing the etiology is competent nexus 
evidence.  The claimant and his spouse, as a lay persons 
without medical training, do not meet the burden of 
presenting competent evidence as to a diagnosis, merely by 
presenting his own statements and their testimonies.  While 
the appellant and his spouse can attest to factual matters of 
which they have first-hand knowledge, e.g., respiratory 
symptomatology, they are not capable of making medical 
conclusions.  Routen.  There is no evidence showing, and the 
Veteran and his spouse do not assert, that they have medical 
training to provide competent medical evidence as to 
diagnosing the claimed respiratory disorders.  Moreover, even 
if the appellant and his spouse were competent, there is no 
current diagnosis by a medical professional of a respiratory 
disorder.

In the private medical records after the appellant's 
separation from service, there was no showing that he 
currently has or has had a respiratory disorder since he 
filed his claim in November 2004.  The Veteran has submitted 
no evidence to show that he currently has a respiratory 
disorder, or that he has had a respiratory disorder since he 
filed his claim in November 2004.  There is no competent 
evidence linking a respiratory disorder with the claimant's 
active duty service.  Finally, entitlement to service 
connection for a respiratory disorder cannot be granted as 
secondary to the appendicitis residuals because entitlement 
to service connection for appendicitis residuals has been 
denied.

The claims are denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for residuals of 
appendicitis, to include appendectomy scars, is denied.

Entitlement to service connection for pneumonia or residuals 
thereof is denied.

Entitlement to service connection for a respiratory disorder 
other than residuals of pneumonia, to include a disorder 
caused by a blood clot, secondary to residuals of 
appendicitis, is denied.


REMAND

The Veteran claims entitlement to service connection for 
hearing loss and tinnitus secondary to in-service noise 
exposure.  June 2004 private treatment records from Dr. Areen 
contain a medical opinion relating a bilateral hearing loss 
to in-service noise exposure.  Significantly, the Veteran has 
testified that he also had post-service occupational noise 
exposure.  Hearing transcript, pages 6-7.  Dr. Areen did not 
address the impact of the appellant's post-service 
occupational noise exposure in rendering his opinion.  
Therefore, a VA examination with a medical nexus opinion is 
necessary to adjudicate the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.

The RO should also attempt to obtain all of the claimant's 
post-service treatment records to determine the history of 
any hearing disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all post-service treatment for 
any disorder and thereafter attempt to 
obtain any identified records.  The RO 
should associate any obtained records 
with the Veteran's claim folder.
 
2.  Thereafter, schedule the Veteran for 
an audiological examination to determine 
the nature and etiology of the current 
bilateral hearing loss and tinnitus.  All 
indicated tests must be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner.  The examiner must opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that the 
current bilateral hearing loss and/or 
tinnitus are/is related to the claimed 
in-service noise exposure.  The impact, 
if any, in the development of any hearing 
loss and/or tinnitus due to the 
appellant's postservice noise exposure as 
a heavy machine operator must also be 
addressed.  A complete rationale for any 
opinion offered must be provided.

In preparing his or her opinion, the 
audiologist must note the following 
terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
*	"It is not due to" means 100 
percent assurance of non relationship.

If the audiologist is unable to provide 
an opinion that fact must be stated and 
the reasons why an opinion cannot be 
provided explained.  That is, the 
audiologist must specifically explain why 
the cause of the bilateral hearing loss 
and/or tinnitus is unknowable. 

The VA audiologist must append a copy of 
his or her curriculum vitae to the 
medical opinion report. 

3.  The Veteran is to be notified that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.
 
4.  After the development requested, the 
RO should review the examination report 
and medical opinion to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the report 
or medical opinion is deficient in any 
manner, the RO must implement corrective 
procedures at once.
 
5.  Thereafter, the RO should 
readjudicate the claims.  If any benefit 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


